Chapman, J.
The gist of the plaintiff’s action is not the conspiracy alleged in the declaration, but the damage done to the plaintiff by the alleged acts of the defendants; and the averment that the acts were done in pursuance of a conspiracy does not change the nature of the action. Parker v. Huntington, 2 Gray, 124. In order to be good, the declaration must allege against the defendants the commission of illegal acts. Its allegations must be analyzed, to ascertain whether they contain a sufficient statement of such acts.
The first allegation as to what they did is very loose and general, namely, that, in pursuance of their conspiracy as aforesaid, they did each and every of the above acts and things against the plaintiff. Then follows an enumeration of the acts. (1.) “ Did take their men out of ships because the plaintiff’s men were in the same.” We cannot see that this act is in itself unlawful. It does not appear that they were under any obligation to keep their men on board the same ship with the plaintiff’s men, or violated the rights of the plaintiff or of any other person in taking them out. (2.) “ Did refuse to furnish and ship men to him.” Such refusal is lawful in the absence of any lego,' *503obligation to furnish and ship men to him, and no such obligation is stated. (3.) “ Did prevent men from shipping with him.” This might be done in many ways which are lawful and proper, and as no illegal methods are stated the allegation is bad. (4.) “ Did notify the public that they had laid him on the shelf.” In another part of the declaration this is alleged to mean that the defendants “ were acting against him as aforesaid.” It does not appear to be slanderous, and therefore is not actionable. (5.) “ Did publicly notify his customers and friends that he could not ship seamen for them.” This is not actionable, because it does not appear that he had a right to ship seamen for them. (6.) “ Did interfere with his business as aforesaid; did prevent his getting seamen to ship; did prevent his getting employ as shipping-master; and did break up the plaintiff in his business and calling by their conspiracy, acts and doings, as aforesaid, and compel him to abandon his said business.” All this adds nothing to the substantial allegations of acts done by the defendants, but is to be regarded as alleging the consequences of the acts before alleged.
If we look at the allegations of acts done in connection with the intent set forth, we must look into the rules and regulations referred to, a copy of which is annexed to the declaration. They are entitled “ Constitution and By-laws of the Seamen’s Mutual Benefit Association of the city of Boston.” No person can be a member who does not keep a regular seaman’s boarding-house. Members are forbidden to ship seamen for less than certain specified rates of wages. They are to use their best endeavors to prevent their boarders from shipping in any vessel when any of the crew are shipped from boarding-houses that are not in good standing with the association. Other articles relate to the duties of the members towards each other, in endeavoring to secure payment of board-bills, and not taking advantage of each other. We can see nothing criminal in any of these stipulations see Commonwealth v. Emit, 4 Met. Ill; and nothing illegal. If their effect is to destroy the business of shipping-masters who are not members of the association, it is such a result as in the competition of business often follows from *504course of proceeding that the law permits. New inventions and new methods of transacting business often destroy the business of those who adhere to old methods. Sometimes associations break down the business of individuals, and sometimes an individual is able to destroy the business of associated men. It would be nothing novel if the plaintiff in the exercise of his ingenuity should in his turn adopt some improvement that shall compel the defendants to dissolve their connection. As the declaration sets forth no illegal acts on the part of the defendants, the demurrer must be sustained.